Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Feldner, et al. (WO 2018091422; Phoenix) in view of Sugiyama et al. (EP 2908385 A1; Yazaki).
Claim 1: Feldner discloses a plug connector part (1, Fig 1) for connecting to a mating plug connector part (5, Fig 1), comprising: a housing part (2, Fig 3); a connector part (3, Fig 3) that is to be locked to the housing part and has a plug section (30, Fig 5 and 37, Fig 1 according to translation paragraph 0056) on which at least one contact element (31, Fig 2) is arranged for a plug connection to the mating plug connector part (5); and a frame part (4, Fig 3), which is to be connected in a latching manner to the connector part (3).
Feldner does not disclose a cover. Specifically, Feldner does not disclose a cover element that is to be connected to the connector part and has at least one line outlet for receiving an electrical line connected to the connector part, and (a frame part) is formed to fasten the cover element to the connector part when the frame part is placed on the connector part.
Sugiyama discloses a separate cover element (51, Fig 6) that is to be connected to the connector part (30) and has at least one line outlet (51B, Fig 6) for receiving an electrical line connected to the connector part, and (a frame part, 51C) formed to fasten the cover element (51) to the connector part when the frame part is placed on the connector part.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector of Feldner to include a cover element to cover and protect the rear of the connector part.
Claim 2: Sugiyama further discloses wherein, when the frame part (51C) is placed on the connector part (30), an edge section (Shown in Fig 7, near 51) of the cover element bears against the connector part and is held on the connector part via the frame part.
Claim 3: Feldner further discloses the housing part (2, Fig 3) has at least one first latching element (24) and the connector part (8, Fig 3) has at least one first mating latching element (32), and wherein the at least one first latching element (24) and the at least one first mating latching element (82) can be brought into latching engagement (See translation, Paragraph 0062, 0063) with one another along a mounting direction (M) to connect the connector part (3) to the housing part (2).
Claim 4: Feldner further discloses the at least one first mating latching element (32) has a run-up Page 4 of 8slope (shown near 32, Fig 4) for the at least one first latching element (24) of the housing part for running up along the mounting direction.
Claim 5: Feldner further discloses the housing part having a housing body (22), and wherein the at least one first latching element (24) is formed as a latching finger (as shown in Fig 3) extending along the mounting direction from the housing body.
Claim 6: Feldner further discloses the frame part (4) is formed to act on the at least one first latching element (24) of the housing part (2), in order to lock the latching connection between the housing part (2) and the connector part (3) against releasing (Paragraph 0071).
Claim 7: Feldner further discloses the frame part (4) has at least one second latching element (400) and the connector part (3) has at least one second mating latching element (34), and wherein the at least one second latching element-and the at least one second mating latching element can be brought into latching engagement (See translation, paragraph 0070) with one another along a mounting direction (M) to connect the frame part (4) to the connector part (3).
Claim 8: Feldner further discloses the at least one second mating latching element (84) has a run- up slope (shown between 34 and 35, Fig 6) for the at least one second latching element (400) of the frame part (4) for run-up along the mounting direction (M).
Claim 9: Feldner further discloses wherein the frame part (4) has a frame body (40), and wherein the at least one second latching element (400) is formed as a latching finger (Fig 3) extending along the mounting direction (M) from the frame body (40).
Claim 10: Feldner further discloses the housing part (2) is formed to act on the at least one second latching element (400) of the frame part (4), in order to lock the latching connection between the connector part (3) and the frame part (4) against releasing (See translation, paragraph 0072).
Claim 11: Feldner further discloses the housing part (2) has a plurality of first latching elements (walls of recesses 240) and the frame part (4) has a plurality of second latching elements (404), and wherein, in a mounted position the plug connector part (1), in which the housing part (2), the connector part (3) and the frame part (4) are connected to one another, a first latching element is received between two second latching elements and/or a second latching element (404) is received between two first latching elements (walls of recesses 240) (see Fig 9 and Fig 14, paragraph 72).
Claim 12: Feldner further discloses the connector part (3) has a housing (30) on which first mating latching elements (32) for latching connection to the housing part (2) and second mating latching elements (34) for latching connection to the frame part (4) are arranged alternately between one another along a circumferential direction (Fig 3).
Claim 13: Feldner further discloses a sealing element (300, Fig 14) that seals a transition between the housing part (2) and the connector part (3) in a moisture-tight manner when the connector part is latched to the housing part.
Claim 14: Feldner discloses a method for mounting a plug connector part (1) for connecting to a mating plug connector part (5), comprising: locking a connector part (3), which has a plug section (37, Fig 1) on which at least one contact element (31, Fig 2) is arranged for a plug connection to the mating plug connector part (5) to a housing part (2), wherein a frame part (4) is connected in a latching manner to the connector part (3).
Feldner does not disclose connecting a cover element, which has at least one line outlet for receiving an electrical line connected to the connector part, and wherein the frame part fastens the cover element to the connector part when the frame part is placed on the connector part.
Sugiyama discloses a cover element (51, Fig 6), which has at least one line outlet (51B, Fig 6) for receiving an electrical line connected to the connector part (80), and wherein the frame part (51C) fastens the cover element (51) to the connector part when the frame part is placed on the connector part.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector of Feldner to include a cover element to cover and protect the rear of the connector part.
Claim 15: Feldner further discloses first the connector part (3) is latched to the housing part (2, Fig 6) and then the frame part (4) is connected to the connector part (3, Fig 9), or first the frame part is connected to the connector part and then the connector part is latched to the housing part.


Response to Arguments

Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regard to Applicant’s arguments that the combination of references doesn’t show “a frame part, which is to be connected in a latching manner to the connector part and is formed to fasten the cover element to the connector part when the frame part is placed on the connector part” (Claim 1) or “wherein a frame part is connected in a latching manner to the connector part, and wherein the frame part fastens the cover element to the connector part when the frame part is placed on the connector part” (Claim 14), Applicant’s attention is directed to Fig 3, in which Feldner discloses a frame part (4, Fig 3), which is to be connected in a latching manner to the connector part (3). Furthermore, Sugiyama discloses a cover element (51, Fig 6), wherein the frame part (51C) fastens the cover element (51) to the connector part when the frame part is placed on the connector part. It is the combination of both Feldner and Sugiyama the one that meets Applicant’s claims in their broadest reasonable interpretation. Applicant is reminded that the claims do not recite the frame part as being a separate part from the cover. It is the Examiner’s opinion that it would have been obvious to one of ordinary skill in the art to modify the connector of Feldner to include a cover element to cover and protect the rear of the connector part.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN A. LEON/Primary Examiner, Art Unit 2833